                     Case 1:20-cv-00044-WJ-JFR Document 1 Filed 01/15/20 Page 1 of 31



                    Without Prejudice; Special; Restricted; Private; Visitation;
    Without Recourse; All rights reserved; No-Liability assumedl Not-commercial; Not-negotiable

for ln-His name - a new living Son's name ending in us
- Office Benelicial Owner by GARY VERN CROSLEY
 aka a CORPORATION
c/o postal service address: inhabitant
1   71   I   sunset road southeast
rio rancho new mexico l87l24l


                                     THE UNITED STATES DISTRICT COURT
                                      F'

                                                                                   Case No.             20cv44 - JFR
              For In-His name * new living Son's nilme
              ending in us - Office Beneficial Owner by
              alleged GARY VERN CROSLEY aka
                                     Claimant
                             alleged CORPORATION,
                                                                                                           FILED                               '
                       V.                                                                   UNITED STATES- DTSTRICT CCX.'$f
                                           Respondent (s)
                                                                                              AIBUQUERQUE, NEW                  ltffi-Gs.,
              LTNITED STATES QF AMERICA ALLE
                                                                                                            JANr szom
               I"INLAWFUL FOREIGN CORPORATION,
                          DEBTOR.
              WILLIAM A. HUDSON JR., ALLEGED                                                      USO}ELLR EhFE
                                                                                                                                      #
              CURRENT ACTING GENERAL COUNSEL                                                       +F:.f   "' CLEH ; !*
              JAMES M. BYRNE, ALLEGED FORMER
              GENERAL COUNSEL
              U.S. DEPARTMENT OF VETERANS
              AFFAIRS
              OFFICE OF THE GENERAL COUNSEL
              810 VERMONT AVENUE NW O21B
              WASHINGTON, DC 20420                                                                Civil Rights Complaint
              CYNTHIA HERNANDEZ, ALLEGED                                                    Pursuant to 42 U.S.C. Sec. 1983
              DEPUTY CHIEF COUNSEL                                                               & 42 USC Sec, 1986
              STEPHANIE FIELDS, ALLEGED
              A]TORNEY
              U.S. DEPARTMENT OF VETERANS
              AFFAIRS
                                                                                   A living man over the  age of 2lwho is competent to
              OFFICE OF GENERAL COUNSE                                             contract and to testi$. Absolute and Exclusive Title to:
              TORTS LAW GROUP (02)                                                 0llice Beneficial Owner
              251 NORTH MAIN STREET, SUITE 826
              WINSTON-SALEM, NC 27101


Civil Rights Complaint Pursuant to 42 U.S.C. Sec. I983 & 42 USC Sec, 1986 - BREACH OF CONTRACT of the unincorporated Constitution; 28
USC 1331; DECLARAITORY RELIEF; INJUNCTIVE RELIEF; Petition to the Civil Court for Civil Righa Complaint: Respondent(s) have used
fraud, deception, trickery extortion and/or continuing trespass under the color of law to make gain unlawful profits from extortion aka Lucrative Title use
of name of the claimant.
                                                                     1
                 Case 1:20-cv-00044-WJ-JFR Document 1 Filed 01/15/20 Page 2 of 31


                  Without Prcjudice; Special; Restricted; Private; Visitation;
  Without Recourse; All rights reserved; No-Liability assumed; Not-commerrcial; Not-negotiable

                                                                  A. Jurisdiction

1) For In-His name           -   a new    living Son's nirme ending in us by alleged GARY VERN CROSLEY aka a

CORPORATION who in reality is a living American state National who is an living soul upon new

mexico and is entitled to the rights and privileges of a freeman on the soil of new mexico and dwells at

c/o postal service address: 1711sunset road southeast, rio rancho new mexica[871241.


2) UNITED STAIES forAMERICAhas been changed to a CORPORATE UNITED STAIES OF

AMERICA and is employed                    as a   unlawtul FOREIGN CORPORAIE UNITED STATES OF

AMERICA with unlawtul CORPORATE CONSTITUTION af ITBL                                                     at the   time claim(s) alteged in

this complaint arose, this FOREIGN CORPORATE UNITED STATES OF AMERICA

GOVERNMENT has been acting under color of law without the knowledge and informed consent of

we the living people. Is this not                a BREACH OF CONTRACT of the original unincorporated

Constitution of L7B9 made with we the living people? (See Breach of Contract                                            -   BLACKS LAW

DICTIONARY)


Yes   -   If youf answer is "Yes", briefly explain:

The people were not notified of the FOREIGN CORPORATE UNITED STATES OF AMERICA

GOVERNMENT and CORPORATE CONSTITUTION OF TFIE UNITED STAIES are both owned

by the BLACK POPE for a loan given to the United States forAmerica in 1871. The CORPORAIE

UNITED STATES has been an Vatican "Crown" CORPORATION since 1871. The original

unincorporated "Constitution for the United States of America" was changed to "THE CORPORAIE

CONSTITUTION QF THE UNITED STAIES OF AMERICA in L87L." (See Title 28 U.S. Code                                                                      Sec.



Civil Rights Complaint Pusuant to 42 U.S.C. Sec. 1983 & 42USC Sec, 1986 - BREACII OF CONTRACT of the unincorporated Constitution; 28
USC 1331; DECLARAIIORY RELIEF;              INJUNCTM RELIEF; Petition to the Civil Court for Civil Rights Complaint: Respondent(s) have used
fraud, deception, trickery extortion and/or continuing trespass under the color of law to make gain unlawfuI profits from extortion aka Lucrative Title use
o{ name of the claimant.
                                                                     2
                 Case 1:20-cv-00044-WJ-JFR Document 1 Filed 01/15/20 Page 3 of 31


                   Without Prejudice; Special; Resfricted; Private; Visitation;
   Without Recourse; All rights reserved; No-Liability assumed; Not-commercial; Not-negotiable

3002 "(14) State means any of the several States, the Disnict of Columbia, the Commonwealth of

Puerto Rico, The Commonwealth of the Northern Marianas, or any teritory or possession of the United

States. (15) "*United States" means-                    (A)   a Federal corporation (B) an agency, department, commission,

board, or other entity of the United States; or (C) an instrumentality of the United States"&

(REVELATIONS OF THE ROMAN-CATI{OLIC-VATICAN page 7)


Thus, the people did not know nor have they given their informed consent to the new FOREIGN

CORPORATE UNITED STAIES OF AMERICA GOVERNMENT and CORPORATE

CONSTITUTION OF THE UNITED STAIES owned by the BLACK POPE. Wthout the peoples'

iNfoTmed conscnt FOREIGN CORPORATE UNITED STATES OF AMERICA GOVERNMENT and

CORPORATE CONSTITUTION OF THE UNITED STAIES owned by the BLACK POPE does nor

comply with the original unincorporated Constitution and is void as any unconstitutional act of an

official will at least be a violation of the oath of that official to execute the duties of his office, and

therefore grounds for his removal from office. No official immunity or privileges of rank or position

survive the commission of unlawful acts. If it violates the rights of individuals, it is also likely to be a

crime, and the militia duty obligates anyone aware of such a violation to investigate                                         i!   gather evidence

for a prosecution, make an arrest, and if necessary, seek an indictment from a grand jury, and if one is

obtained, prosecute the offender in a court of law. (See Informed consent - BLACKS LAW)

DICTIONARY)

Arturo Sosa Abascal aka BLACK POPE is the most powerful man on earth. He rules over the

Maritime Laws (business) and the Space Laws. He controls all the Banking systems, Freemasonry


Civil Rights Complaint Pursuant to 42 U.S.C. Sec. 1983 &,42 USC Sec, 1986 - BRf,ACH OF CONTRACT of the unincorporated Constitution; 28
USC 1331; DECLARAIORY RELIEF; INJUNCTM RELIEF; Petition to the Civil Court for Civil Rights Complaint: Respondent(s) have used
fraud, deception, trickery extortion and./or continuing trespass under the color of law to make gain unlawful profits fromextonion aka Lucrative Title use
of name of the claimant.
                                                                     3
                 Case 1:20-cv-00044-WJ-JFR Document 1 Filed 01/15/20 Page 4 of 31


                   Without Prejudice; Special; Resuicted; Private; Visitation;
   Without Recourse; All rights reserved; No-Liability assumed; Not-commercial; Not-negotiable

around the world and the Secret Service, too (CIA, FBI, NSA, SIS, MI6, SCOTLAND YARD,

MOSSAD, CSIS, DGSE, FSB). (See REVELATIONS OF THE ROMAN-CATHOLIC-VATICAN

page 5)


Alleged VA's attomeys William A. Hudson Jr., Current Acting General Counsel & James M. Byrne,

Former General Counsel, Cynthia Hernandez, Deputy Chief Counsel and Stephanie Fields are not

competent and are not registered as Foreign Agents pursuant to 18 USC Sec. 951 nor at FARA.gov.

Pursuant      to   18 USC Sec. 951 not to be registered as a Foreign Agent                              it says, "(aXb) shall be fined

under this title or imprisoned not more than ten years, or both." Thus, it is a criminal felony not

to be registered as a Foreign Agent as it is well known that only criminals disobey the written law.
(See 18 USC Sec. 951 & FARA.gov Foreign Agents Registration Act)

All Foreign Agents such as JUDGES, ATrORNEYS, PROSECUTORS, BANKERS, SECRET SERVICE

AGENTS, IRS AGENTS, FBI AGENTS, CIA AGENTS, SOCIAL SECURITY AGENTS and etc are owned

by the BLACK POPE as the BIACK POPE owns all the CORPOMTIONS in America. Thus, all people

working for FOREIGN CORPORATIONS in America are required to be registered as a Foreign

Agents. (See REVEIXTIONS                       OF THE ROMAN-CATHOLIC-VATICAN page 7 & Exposing every

Judge, Attorney(Lawyer), and Prosecutor as a Foreign Agent                                       -   Sep. 6, 2O1O Golds Money)

Both the unincorporated Constitution                        -   Article VI and the CORPORATE NEW MEXICO

CONSTITUTION              -   Atticle   II   Sec. 1 provide for the people to rule by the supreme Law of the Land.

The people instead are ruled over by Maritime Laws (business) that violates both the

unincorporated Constitution                  - Article     VI and the CORPORATE NEW MEXICO CONSTITUTION                                           -
Article II Sec.        1. In is well known that anything that is contrary to the organic                                     unincorporated

Constitution is null and void. Other violations to the original unincorporated Constitution and the

Civil Rights Complaint Pursuant to 42 U.S.C. Sec. 1983 & 42 USC Sec, 1986 - BREACH OF CONTRACT of rhe rrnincorporated Constitution; 28
USC 1331; DECLARIIT1ORY RELIEF; INJUNCTWE RELIEF; Petition to the Civil Court for Civil Rights Complaint: Respondent(s) have used
fraud, deceptiou trickery, extortion and/or continuing trespass under the color of law to make gain unlawful profits from extortion aka Lucrative Title use
of name of dre claimant.
                                                                     4
                 Case 1:20-cv-00044-WJ-JFR Document 1 Filed 01/15/20 Page 5 of 31


                   Without Prejudice; Special; Restricted; Private; Visitation;
   Without Recourse; AII rights reserved; No-Liability assumed; Not-commercial; Not-negotiable

CORPOMTE NEW MEXICO CONSTITUTION are numerous. (See the unincorporated Constitution

of 1789 & CORPOMTE NEW MEXICO CONSTITUTION OF 1912)

Thus, the alleged VA's attorneys William A. Hudson Jr.,Current Acting General Counsel & James M.

Byrne, Former General Counsel, Cynthia Hernandez, Deputy Chief Counsel and Stephanie Fields have

all committed CONSTITUTIONAL torts to include but is not limited to: Amendment )([V Sec. 4 that

says,   " "The validity of         the public debt, of the United States, authorized by law, including debts

incurred for payment of pensions and bounties (promised gratuities                                   -   payment over and above services

rendered), for services in suppressing insurrection or rebellion, shall not be questioned." (See the

unincorporated Constitution of 1789                    & CORPORATE NEW MEXICO CONSTITUTION OF                                                 1912)


Thus, US Veterans are not to be questioned when US Veterans ask for medical cars, ea.rned benefits,

spousal benefits, Tort Claims and etc. US Veterans have a blood oath covenant for services                                               in

suppressing insurrection or rebellion and protecting the people of this great country's freedom and shall

not be questioned when valid claims are presented to Veteran Affairs' (VA) employees." For                                                  VA

employees to question and/or deny US Veterans' valid Tort claims are all Constitutional torts done

under the color of         law!      (See unincorporated Constitution                  of 1789 - The Bill of Rights * Amendment

XIV     Sec. 4   &Tort - Constitutional tort - BLACK'S LAW DICTIONARY)

US Veterans fought for the original unincolporated Constitution and to ensure the peoples freedom

from Foreign and Domestic Enemies. US Veterans have been lied to as they have not been informed

that the people are slaves for the BLACK POPE'S FOREIGN CORPORATION T NITED STATES OF

AMERICA and the CORPORATE CONSTITUTION OF THE LiNITED STATES. US Veterans gave


Civil Rights Complaint Pursuant to 42 U.S.C. Sec. 1983 & 42USC Sec, 1986 - BREACH OF CONTRACT of the unincorporated Constitution; 28
USC 1331; DECLARIII1ORY RELIEF; INJUNCTWE RELIEF; Petition to the Civil Court for Civil Rights Complaint: Respondent(s) have used
fraud, deception, nickery extortion and/or continuing uespass under the color of law to make gain unlawful profits from extortion aka Lucrative Title use
of nams 6f thg claimant.
                                                                    5
                 Case 1:20-cv-00044-WJ-JFR Document 1 Filed 01/15/20 Page 6 of 31


                     Without Prcjudice; Special; Restricted; Private; Visitation;
   \trithout Recourse; All rights reserved; No-Liability assumed; Not-commercial; Not-negotiable

their sweat, blood and tears for Freedom and not to be slaves of the BLACK POPE. Thus, the real

fight is still for Freedom (a: the absence of necessity, coercion, or constraint in choice or

action b: liberation from slavery or restraint or from the power of another                                                         :

 INDEPENDENCE. Only a very few are satisfied to live their lives as slave. Most people witl fight

to the death for FREEDOM! Freedom is to love who you want to love, to do what they really want

to do, and to go where ever you want to go and when they want to go. Freedom is not an
peculiar and essential character to an individual. Freedom is for all of us. If you are in prison,

bondage and servitude, and you have not injured another and your fight has been for freedom,

than I am in prison with you. I cannot be free unless you are free. We are all one and we cannot

be divided by name, race, rank, religiogg creed nor economic statU5. Freedom, Freedom,

Freedom!!! (See Freedom                   *   BLACK'S LAW DICTIONARY                     &The Law of One: Book I Page 68 Yo

serve one is to serve all."               -   page 73 Ouestion : "What is Law?" Answer: "The Law of One." - page

85 ... "only identity. All is one, and that one is love/light, light/love, The infinite Creator.- page 86

...the Law of One ; that is, no disharmony, no imperfection; that all is complete and whole and

perfect. - page 98 The names are not important because there are no names. - page 202 There                                                               is

only one law. That is the Law of One.                       - page22O The Law of One is to do no harm                              to another.)

Also, International Laws and Fedsral Laws have been violated by alleged VA's attomeys William A.

Hudson Jr., Current Acting General Counsel, James M. Byrne, Former General Counsel, Cynthia

Hernandez and Stephanie Fields to include but is not limited                                to:   18   USC Sec. 951- Agents of foreign

governments, not registered as a Foreign Agent at FARA.gov, PL 92-500 Clean Water Act, Law                                                         of
Affidavits and The United Nations International Covenant on Civil and Political Rights and etc. (See

18USC Sec. 951- Agents of foreign governments, FARA.gov Foreign Agents Registration Act, The


Civil fughts Complaint Pursuant to 42 U.S.C. Sec. 1983 & 42 USC Sec, 1986 - BREACH OF CoNTRACT of the unincorporated Constitution; 28
USC 1331; DECLAR.4IiIIORY RELIEF; INJUNCTM RELIEF; Petition to the Civil Court for Civil Rights Complaint: Respondent(s) have used
fraud, deception, trickery extortion and/or continuing trespass under fte color of law to make gain rmlawful profits from extortion aka Lucrative Title use
of name of the claimant.
                                                                     6
                 Case 1:20-cv-00044-WJ-JFR Document 1 Filed 01/15/20 Page 7 of 31


                  Without Prejudice; Special; Restricted; Private; Visitation;
  Without Recourse; All rights reserved; No-Liability assumed; Not-commercial; Not-negotiable

United Nations Intemational Covenant on Civil and Political Rights, PL 92-500 Clean Water Act,                                                     &

Law of Affidavits)


3)   Alleged VA's attorneys William A. Hudson Jr., Current Acting General Counsel, James M. Byrne,

Former General Counsel, Cynthia Hernandez, Deputy Chief Counsel and Stephanie Fields are

employed as VA's attorneys at the time the claim(s)


Yes   * If your answer          is "Yes", briefly explain:


to include but is not limited to: See Number 2 above.


4) Jurisdiction is invoked and evoked pursuant to 28 U.S.C. Sec. 1343(3),42 U.S.C.                                              Sec. 1983, 42

U.S.C. 5ec.242,18 U.S.C. Sec 241 and242.




                                                       B. NATURE OF THE CASE

1) Briefly      state the background of your case.


This US Combat Veteran had a heart attack in December of 2017 and went to the VA Hospital in

Albuquerque New Mexico. The VA was unable to find any records that this US Combat Veteran had

served in Vietnam or the             Army. This US Combat Veteran                       had his wife locate this US Combat

Veterans DD-2I4 and bring it to the VA Hospital to prove service in the Army and in Vietnam. (You

can request to see the DD-214)




Civil Rights Complaint Pursuant to 42 U.S.C. Sec. 1983 & 42 USC Sec, 1986 - BREACH OF CONTRACT of the unincorporated Constitutiotr; 28
USC 1331; DECLARAIIORY RELIEF; INJLINCTM RELIEF; Petition to the Civil Court lor Civil Rights Complaint: Respondent(s) have used
fraud, deceptioq trickery extortion and/or continuing trespass under the color of law to make gain unlawful profits from extortion aka Lucrative Title use
of name of the claimant.
                                                                     n
                 Case 1:20-cv-00044-WJ-JFR Document 1 Filed 01/15/20 Page 8 of 31


                  Without Prejudice; Special; Restricted; Private; Visitation;
  Without Recourse; AII rights reserved; No-Liability assumed; Not-commercial; Not-negotiable

This US Combat Veteran had a triple heart by-pass at the VA Hospital in Albuquerque, New Mexico.

The surgery was done by interns and supervised by Dr. Pett. During this US Combat Veterans stay in

the VA Hospital they found that this US Veteran had leukemia, diabetes, severe stomach problems,

skin rashes and etc. This US Combat Veteran has had stomach pains so server that many times this US

Combat Veteran has prayed to die. The VA's doctors and interns determined that the heart attack,

leukemia, diabetes, severe stomach problems, skin rashes and etc, were all caused by contact with

Agent Orange aka Roundup                   - weed killer while serving in Vietnam.                      (See U.S.       Finally admits Agent

Orange residue poisoned its own soldiers, Exposing the Real Dangers of Weed Killers the weed                                                     killer

glyphosate       -   infamously known as Roundup aka Agent Orange, Bayer CEO: Roundup Weedkiller

Cancer Victims Are'Nuisances," COVER-UP: Scientists who find glyphosate herbicide in common

foods are silenced or reassigned, There are many, many more articles on Roundup Weedkiller aka

Agent Orange)


The VA's doctors put a blood line for the surgery between this US Combat Veterans' left side of his

neck and left shoulder. The blood line was finely removed but the wound never healed after ten years.

When this US Combat Veteran went to the VA Hospital the interns and doctors would say,


" That is interesting the wound                has never      healed." The VA's interns and doctors did not order tests nor

consult with other doctors or do anything to find out why the open wound had not healed.


After almost ten years the open wound was about 3 r/z inches long, 2 % inches wide and                                               Tq   of in inch

high and bled every day. The pain became excruciating and this US Combat Veteran could not sleep

and spent the nights walking the floor screaming in agonizing                                pain. When you do not get your deep


Civil fughts Complaint Pursuant to 42 U.S.C. Sec. 1983 & 42 USC Sec, 1986 - BREACH OF CONTRACT of the unincorporated Constitution; 28
USC 1331; DECLARAIORY RELIEF;              INJUNCTM R"ELIEF; Petition to the Civil Court for Civil Rights Complaint: Respondent(s) have used
fraud, deception, trickery extortion and/or continuing trespass under the color of law to make gain unlawful profits fiom extortion aka Lucrative Title use
of name of the claimant.
                                                                     B
                     Case 1:20-cv-00044-WJ-JFR Document 1 Filed 01/15/20 Page 9 of 31


                    Without Prejudice; Special; Resuicted; Private; Visitation;
    Without Recourse; Atl rights reserved; No-Liability assumed; Not-commercial; Not-negotiable

REM sleep you start to go crazy. (Request (8) Affrdavits received by the VA from this US Combat

Veteran and not one Affidavit has been rebutted. Unrebutted or uncontested affidavits Prima Facie

Evidence         -   facts deemed admitted!, &            VA' medical reports)

About a month later this US Combat Veteran was finely able to get into the VA Hospital to be seen.

They assigned a intern from India who could verily speak English. After almost 20 minutes                                                   of

attempting to communicate with India intern this US Combat Veteran became flustered and raised his

voice saying, "I want to see areal doctor."


A VA Hospital employee heard this US Combat Veteran and called security. This US Combat Veteran

left the VA Hospital untreated. The next day this US Combat Veteran received a call from a woman

doctor at the VA hospital. She said, "Will you give us a second chance? We believe that the open

wound is cancer."


This US Combat Veteran was scheduled that aftemoon to see a dermatologist. The dermatologist took

a   bi-op and said, "It will take three days to get the results,                        I'll call you." Three days later this US
Combat Veteran received a call from the dermatologist who said, "The bi-op is positive for basil cell

cancer." this US Combat Veteran asked, "What is my options." The dermatologist respond "surgery

is your only          option." He scheduled for             us to see a smgeon two days out.


This US Combat Veteran' wife and this US Combat Veteran keep the appointment with the surgeon.

                                  o'Well you are probably not going to wake up form the
Here is what the surgeon told us,

anesthesiologist. I am going to put a hole in you more than six inches in diameter. I won't be able to

get all the cancer as the cancer is down in your bones. There wont be enough skin to sew you


Civil Rights Complaint Pursuant to 42 U.S.C. Sec. l9E3 & 42 USC Sec, 1986 - BREACH OF CONTRACT of the unincorporated Constitution; 28
USC 1i!31; DECLARAfORY RELIEF; INJUNCTM RELIEF; Petition to the Civil Court for Civil Rights Complaint: Respondent(s) have used
fraud, deception, trickery extortion and,/or continuing trespass under the color of law to make gain unlawful profits from extortion aka Lucrative Title use
of name of the   daimant.
                                                                      g
                Case 1:20-cv-00044-WJ-JFR Document 1 Filed 01/15/20 Page 10 of 31


                              \{ithout Prcjudice; Special; Restricted; Private; Visitation;
  Without Recourse; AII rights reserved; No-Liability assumed; Not-commercial; Not-negotiable

together." This US Combat Veteran answered, " You could do a skin graph." Dr, Russell replied,
o'Yes,
         I could do a skin graph. Your head is going to be pulled down to your shoulder on one side,

You will have to spend the rest of you life that way. I give you a30Yo chance to survive the surgery."


This US Combat Veteran' wife and this US Combat Veteran walked out of Dr. Russell's office and this

US Combat Veteran's wife turned to him and asked, "Did he just threaten to kill you?" This Us

Combat Veteran answered, "Yes."


Would you allow a doctor with this much negative energy and comments to do surgery on you? Thus,

we opted out of surgery. Also Dr. Russell wanted this US Combat Veteran to do chemotherapy and

radiation. This US Combat Veterans has researched chemotherapy which is muster gas used to kill

men in World War             II   and radiation      kills both good and bad cells. Lest                   than3%o of those who do

chemotherapy and radiation live more than a year. After about ten years of gross negligence in not

treating basil cell cancer surgery was the VA's only option. (See Radiation Therapy Can Cause Cancer

to Spread-& Chemotherapy cause leukemia. This US Combat Veteran already has leukemia and basil

cell cancer.)


                                                           C. CAUSE OF ACTION

1) This US Combat Veteran allege that the following of my constitutional rights, privileges or

immunities have been violated and that the following facts form the basis for my allegations:


AXl) Count I




Civil Rights Complaint Pursuant to 42 U.S.C. Sec. 1983 & 42USC Sec, 1986 - BREACH OF CONTRACT of the unincorporated Constitution; 28
USC 1331; DECLARIITTORY RELIEF; INJUNCTIVE RELIEF; Petition to the Civil Court for Civil Rights Complaint: Respondent(s) have used
fraud, deception, trickery extortion and/or continuing trespass under the color of law to make gain unlawful profits from extortion aka Lucrative Title use
of name of the claimant.
                                                                     L0
                Case 1:20-cv-00044-WJ-JFR Document 1 Filed 01/15/20 Page 11 of 31


                 Without Prcjudice; Special; Restricted; Private; Visitation;
  Without Recoursel AII rights reserved; No-Liability assumed; Not-commercial; Not-negotiable

US Veterans have taken a oath to protect and defend the original unincorporated Constitution of 1789

against all enemies foreign and domestic.                       A oath taken is never repealed, resended, annulle{ nor

revoked. Thus. it is the responsibility and duty of US Veterans to protect the original unincorporated

Constitution of 1789 against all enemies foreign and domestic. For US Veterans to not protect the

people, the country and original unincorporated Constitution                                 of 1789 would          be Treason.        It is an

assume -      (powe or responsibility) to                save the     counky. (The Lieber Code of (1863) SECTION I.--

Martial law-Military jurisdiction-Military necessity-Retaliation number 5 says, "To save the

country is paramount to all other considerations.")

Will we abide by           the unincorporated Constitution (supreme Law of the Land) to save this country or

willwe allow foreigners to rule over us using Maritime Laws of the sea (business)? US Veterans are

up to the task of saving the country. Those who are violating the original unincorporated Constitution

of 1789 are the US Veterans' enemies foreign                          and domestic who are to be charge, tried and given their

just sentence lbr their wrongful acts against the people and the original unincorporated Constitution of

t789.


These are known violations of the original unincorporated Constitution of 1789 to include but is

not Iimited to the following:


1) Violation        18 USC Sec. 951              * Agents of foreign governments - "Writ of Quo Warranto" Nov. 30, 2019.

2) Violation Article I Sec. 9 - No Title of Nobility.

3) Violation Article          III   Sec. 3   -   Treason against the United States.




Civil Rights Complaint Pursuant to 42 U.S.C. Sec. 1983 & 42USC Sec, 1986 - BREACH OF CONTRACT of the unincorporated Comtitution; 28
USC 1331; DECLARAT1ORY RELIEF;              INJUNCTM RELIEF; Petition to the Civil Court for Civil Rights Complaint: Respondent(s) have used
fraud, deception, trickery extortion and./or continuing trespass under the color of law to make gain unlawfuI profits from extortion aka Lucrative Tltle use
of name of the claimant.
                                                                      1L
                 Case 1:20-cv-00044-WJ-JFR Document 1 Filed 01/15/20 Page 12 of 31



                 Without Prejudice; Special; Restricted; Private; Visitation;
 Without Recourse; AII rights reserved; No-Liability assumed; Not-commercial; Not-negotiable

4) Violation Article VI -             shall be bound by Oath or Affirmation. to support this unincorporated Constitution.


5) Violation Bill of Rights - Amendment I - to petition the Govemment fbr a redress of grievance.

6) Violation Bill of Rights - Amendment V- nor                                be deprived of life, liberty, or property, without due


      process of law'; nor shall private property be taken for public use without just compensation.


7) Violation of Article VI - under the Authority of the United                               States, shall be the supreme Law of the Land.


8) Violation of Amendment XIV                     Sec.    I   &, 4   -   including debts for payment and bounties (promised


      gratuities   * over and above           payment due for services) for services in suppressing insurrection or


      rebellion, shall not be questioned.


9) Violation        18 USC Sec. 4 - Misprision of felony                       - Reported crimes of felony to over 60 alleged public

      officials, judges and attorneys that were ignored. Thus, people are not protected from the known

       criminals that were reported to alleged public officials and judges. This a Material breach of contract


       of the unincorporated Constitution Amendment XIV Sec. I ... "nor shall any State deprive any person of


       life, liberty, or property, without due process of law; nor deny to any person within its jurisdiction the


       equal protection of the laws."


(2) Supporting Facts:


(a)    See unincorporated Constitution 1789 cites, (8)                          Affidavits, Documents, Articles and other materials that

will   be provided upon request.



Civil Rights Complaint Pursuant to 42 U.S.C. Sec. 1983 & 42USC Sec, 1986 - BREACH OF CONTRACT of the unincorporated Constitution; 28
USC 1331; DECLARAiIORY RELIEF; INJUNCTM RELIEF; Petition to the Civil Court for Civil Righs Complaint: Respondent(s) have used
fraud, deception, nickery extonion and/or continuing uespass under tlre color of law to make gain unlawfuI profits from extortion aka Lucrative Tltle use
of name of the   claimant.
                                                                         12
                Case 1:20-cv-00044-WJ-JFR Document 1 Filed 01/15/20 Page 13 of 31


                  Without Prejudice; Special; Restricted; Private; Visitation;
  Without Recourse; All rights reserved; No-Liability assumed; Not-commercial; Not-negotiable

B)(1) Count         II

These are known violations of the CORPORATE NEW MEXICO CONSTITUTION ARTICLE                                                                                   II

to include but is not limited to the following;


 Sec. I   - The constitution of the United States is the supreme                            law of the land. The state is ruled b1'


Maritime Laws (business) and not the law of the land but rather the law of the sea (Maritime


Laws (business). (See REVELATIONS OF THE ROMAN-CATHOLIC-VATICAN page 7)


 Sec. 2    - All political      power is vested in and derived from the (living) people; all government of rights

originates with the (living) people, is founded upon their will and is instituted solely for their good" -

The BLACK POPE owns all CORPORATIONS and is the beneficiary to ones female given name as it

was registered by the alleged CORPORATE STATE OF BIRTH CERTIFICATE (BC) aka DEATH

CERTIFICATE (DC) as ones DEAD AFTER BIRTH is named as a CORPORATION. The living

principal creditor beneficiary's credit asset (name) is stolen by the BLACK POPE who claims to be the

beneficiary of the registered CORPORATE female given name. Thus, the living peoples' credit asset

(name) is not solely for the living peoples' good as the BLACK POPE steals the credit asset (name)                                                     of

the Living for a DEAD CORPORATION. (See REVETATIONS OF THE ROMAN-CATHOLIC-VATICAN

page 7


Sec. 3 The (living) people of the state have the sole and extrusive right to govern themselves as a free

sovereign and independent state. - The BLACK POPES' FOREIGN CORPORATIONS Maritime

Laws (business) rules over the (living) people by fraud and deception and the stealing of Living


Civil Rights Complaint Pursuant to 42 U.S.C. Sec. 1983 & 42 USC Sec, 1986 - BREACH OF CONTRACT of the unincorporated Constitution; 28
USC 1331; DECLAR.aIIORY RELIEF; INJUNCTM RELIEF; Petition to the Civil Court for Civil Rights Complaint: Respondent(s) have used
fraud, deception, trickery extortion and/or continuing trespass under the color of law to make gain rmlawful profits {rom extortion aka Lucrative Title use
of name of the claimant.
                                                                     13
               Case 1:20-cv-00044-WJ-JFR Document 1 Filed 01/15/20 Page 14 of 31


                  Without Prejudice; Special; Restricted; Private; Visitation;
  Without Recourse; All rights reserved; No-Liability assumed; Not-commercial; Not-negotiable

creditors' credit asset (name). Sovereignty is now a negative term to define those who oppose

FOREIGN CORPORATION GOVERNMENT that now rules over the (living) people. The FOREIGN

CORPORATE GOVERNMENT does not want the living people to know that the living people have

the right to govern themselves as a free, sovereigns as each individual is an independent state. (See

REVELATIONS OF THE ROMAN-CATHOLIC-VATICAN pages 5 & 7)


Sec. 4    All (living)      persons are born equally free, and have certain natural inherent and inalienable

rights, among which are the rights of enjoying life and liberty, of acquiring, possessing and protecting

property and seeking and obtaining safety and happiness. - How can all living persons be born equally

free when the BLACK POPE owns ones' name as a DEAD CORPORATION and steals the credit asset

(name) of the Living creditor by fraud and deception? Thus, each person is in bondage, servitude and

slavery to the BLACK POPE. Thus, the living people in reality have no rights to life. liberty and

property or safety and happiness as all the living people are considered as DEAD souls (names) which

are used as DEAD CORPORATE commodities to enrich the lawless                                            BLACK POPE and all of the

lawless DEAD CORPORATIONS he owns. Every commercial paper the living person puts their name

on i.e mortgage, car title, property etc. is owned by the BLACK POPE who claims to be the benefician'

of the registered CORPORATE, female give name. (See REVEI-ATIONS OF THE ROMAN-CATHOLIC-

VATICAN pages 5              &7)

Sec. 5 The rights, privileges and immunities,                       civil, political and religious guaranteed to the (living)

people of New Mexico by the Treaty of Guadalupe Hidalgo shall be preserved inviolate. - The BLACK

POPE owns the female given name that was registered as a DEAD FICTITIOUS CORPORATE

NAME. The DEAD                  have no God given rights, privileges, civil, political and/or religious as the DEAD

Civil Rights Complaint Pursuant to 42 U.S.C. Sec. 1983 & 42 USC Sec, 1986 - BREACH OF CONIRACT of the unincorporated Constitution; 28
USC 1331; DECLARAITORYRELIEF; INJUNCTTVE RELIEF; Petition to the Civil Courtfor Civil Rights Complaint: Respondent(s) have used
ftaud, deception, trickery, extortion and/or continuing trespass under dre color of law to make gain unlawful pnrfits from extodion aka Lucrative Title use
of name of the claimant.
                                                                     L4
                Case 1:20-cv-00044-WJ-JFR Document 1 Filed 01/15/20 Page 15 of 31


                  Without Prejudice; Special; Restricted; Private; Visitation;
  Without Recourse; AII rights rrserved; No-Liability assumed; Not-commercial; Not-negotiable

have not spirit, energy, or capacity to contract or to anything. (See REVELATIONS OF THE ROMAN-

CATHOLIC-VATICAN pages 5 & 7)


(2) Supporting Facts:


(a)   See annexed          Affidavits, Documents, Articles, unincorporated Constitution, & other materials.

(b)   See CORPORATE                NEW MEXICO CONSTITUTION 1912, Affidavits, Documents. Articles


      and other materials that            will   be provide upon request.


  CXI) Count           III

Veterans Affairs (VA) employees are responsible for many suicides and the genocide of US Veterans.

It was recently reported on TV News that many                          states are not doing          follow-up on the numerous tests

that showed positive results for various life threatening conditions. (See Veterans With Cancer Died

After Delays at VA Hospital                -   Watchdog: New Mexico VA & Report: Cancer screening results

delayed to patients          -   Albuquerque, NM Veteran Affairs Hospital. Will be provided upon request.)




Director Welch, Albuquerque VA Hospital, is responsible for the genocide of US Veterans do to his gross

negligence in not filling the follow-up position on positive colon screenings for almost two years. Director

Welch has not been charged with murder and/or man-slater even though this information was sent to the

FBI, US Marshals, US President, US Attorney General, US Inspector General, US Secretary of Veteran

Affairs, NM Congressman, NM Senator, NM Governor, NMAttorney General, and others at least 25 to 65

different times. This US Combat Veteran has not received a single response from anyone. How despicable



Civil Rights Complaint Pursuant to 42 U.S.C. Sec. 1983 & 42 USC Sec, 1986 - BREACH OF CONTRACT of the unincorporated Constitution; 28
USC 1331; DECLARIIIORYRELIEF; INJUNCTM RELIEF; Petition to the Civil Courtfor Civil Rights Complainu Respondetrt(s) have used
fraud, deceptioq trickery extonion and/or continuing trespass under the color of law to make gain unlawful profits from extortion aka Lucrative Tltle use
of nrme 0f the claimant.
                                                                     15
                 Case 1:20-cv-00044-WJ-JFR Document 1 Filed 01/15/20 Page 16 of 31


                Without Prejudice; Special; Resuicted; Private; Visitation;
 Without Recoursel Alt rights reserved; No-Liability assumed; Not-commercial; Not-negotiable

that the genocide of US Veterans bring no investigation or positive action to protect US Veterans from the

US Deparnnent of Veteran Affairs -Albuquerque, NM VA Hospital. Thus, it is apparent that alleged

CORPORATE FOREIGN GOVERNMENT OFFICIALS consider US Veterans nothing more than

worthless eaters. (See Veterans With Cancer Died After Delays at VA Hospital                                             -   Watchdog: New Mexico

VA & Report: Cancer screening results                      delayed to patients          - Albuquerque, NM Veteran Affairs                       Hospital.

Will   be provided upon request.)




The alleged intent of alleged VA's attorneys is to cause additional injuries (violation of another's rights for

which the law allows an action to recover damages) as they have failed to answer correspondence                                               with

numerous questions asked, failed to provide request for documents, failed to provide proof that standard

medical care was provided for a patient with leukemia and for proof/evidence that allege VA's attorneys

are registered as a Foreign Agent pursuant to                       OMB NO, 1124-0001 Form requested more than 7 different

times & etc. (See 18USC Sec. 951- Agents of foreign governments & FAIL{.gov Foreign Agents

Registration Act)




Thus, the alleged VA's attorneys have caused addition injuries to US Veterans by not displaying

kindness and concern for US Veterans physical and emotional problems. Alleged VA's attorneys added

to the US Veterans' emotional stress i.e. depression, anxiety, irritability,low sex drive, memory and

concentration problems, compulsive behavior and mood swings by not responding to US Veterans

correspondence. In addition, with chronic mental stress, those same lifesaving reactions in the body can

disturb the immune, digestive, cardiovascular, sleep, and reproductive systems. Some people may

Civil Rights Complaint Pursuant to 42 U.S.C. Sec. 1983 & 42 USC Sec, 1986 - BREACH OF CONTRACT of the unincorporated Cotrstitution; 28
USC 1331; DECLARAIORY RELIEF; INJUNCTM RELIEF; Petition to the Civil Court for Civil Rights Complairt: Respondent(s) have used
ftaud, deception, trickery extortion and/or continuing trespass under the color of law to make gain unlawful profits from extortion aka Lucrative Title use
of name of the   claimant.
                                                                      16
                Case 1:20-cv-00044-WJ-JFR Document 1 Filed 01/15/20 Page 17 of 31


                  Without P rejudice; Special; Resuicted; Private; Visitation;
   Without Recoursel AlI rights reserved; No-Liability assumed; Not-commercial; Not-negotiable

experience mainly digestive symptoms, while others may have headaches, sleeplessness, sadness, arrger,

or irritability hastening DEATH (genocide - the deliberate and systematic destruction of a racial, political, or

cultural group) of living US Veterans. (Will provide (8) Affidavits received by the VA without one

Affidavit being rebutted. (See unrebutted or uncontested affrdavit Prime Facie Evidence                                               -   facts deemed

admitted, WASHINGTON (AP)                         -   Suicide among military veterans is especially high in the western U.S.

and rural areas,         Howto Deal With Combat Stess with 53 source Articles. Will to provided upon

request.)




These alleged         VA's attorneys have been written over 40 times without answers to valid questions,

disclosure of documents, reports or even a response. The Dead CORPORATE UNITED STATES OF

AMERICA can only deal with Dead AFTER BIRTH CORPORATE DEAD NAME Debtors. Dead

CORPORATIONS can only deal with those of like kind, which is another Dead CORPORATION. This

is the reason the VA honors (Uniform Commercial Code (UCC) definition                                            of   To 'honor' is to pay or to

accept and pay) DEAD US Veterans with cemeteries and memorials and the living US Veterans with                                                          lip

service, "Thank you for your service." (Copies of correspondence sent to the alleged                                            VA' attorneys with
annexed materials and prove of mail delivered                         . Will be provided upon request.)
We have asked for alleged VA's attorneys to negotiate with us on the amount of $900 Million US

Dollars (tax free) that will be the amount set forth in Federal Court. A1l moneys received will go

to help US Veterans who are homeless and who are in great need of financial help. It is apparent

that this US Veteran has not received the help this US Veteran needs as this US Combat Veteran

has spend      will over $135,000 out of this US Veterans own pocket to stay alive. This US Combat

Civil Rights Complaint Pursuant to 42 U.S.C. Sec. 1983 & 42 USC Sec, 1986 - BREACH oF CoNTRACT of the unincorporated Constitution; 28
USC [131; DECLARATORY RELIEF; INJT NCTIVE RELIEF; Petition to the Civil Court for Civil Rights Complaint: Respondent(s) have used
fraud, deceptio4 trickery extortion and/or continuing trespass under the color of law to make gain unlawful profits ftom extortion aka Lucrative Title use
of name of dre claimant.
                                                                     T7
               Case 1:20-cv-00044-WJ-JFR Document 1 Filed 01/15/20 Page 18 of 31



                 Without Prejudice; Special; Restricted; Private; Visitation;
 Without Recourse; AII rights reserved; No-Liability assumed; Not-commercial; Not-negotiable

Veteran suffers severe pain24l7 from the basil cell cancer and severe stomach problems. (The

amount of $135.000 out of pocket expenses to stay alive will be provided upon request.)

The VA's doctor told this US Veterans' wife and this US Veteran that this US Veteran would probably

not wake up from the anesthesiologist and gave this US Veteran only a 30o/o chance to survive the

surgery Thus, this US Veteran was only given one option which was to do surgery and most likely die.

The alleged VA doctors' committed gross negligence by not identifring basil cell cancer on this US

Veteran after almost ten years. The VA's doctors and interns have committed gross negligence to

include but is not limited to: not identifying basil cell cancer, not testing for and/or treating basil cell

cancer for about ten years.              (S) - Affidavits with no rebuttal of the (8) Affidavits will                            be provided upon

request.)




Allow this US Combat Veteran to remind all Attorney(s ) that recently the TV News                                                has reported


that Paul Manafort and Attorney Michael Cohen are both going to prison for NOT being registered

as   foreign agents. This US Veteran suggest that the FBI, U.S. Attomey General of the United

States, Attorney(s) General(s) of each State investigate                           FARA for proper registration of foreign

agent(s) and those who are not in compliance must be charged and prosecuted.                                            It is the duty of all

American state Nationa(s) to ensure that all judge(s), attomey(s) and Internal Revenue Agent(s)                                                   &

etc., are registered as Foreign Agents. (See 18 U.S. Code Sec. 951. - Agents of foreign

governments         & l8 U.S. Code Sec. 956. - Conspiracy                       to kill, kidnap, main, or injure persons or

damage property in a foreign country. (Retired Judge Dale                                 -   Spills the beans       - THE BAR
exposed      -25 May 2012 - Walter Buvien                      expands on the          CAFR. Will          be provided upon request.)


Civil Rights Complaint Pursuant to 42 U.S.C. Sec. 1983 & 42 USC Sec, 1986 - BREACII OF CONTRACT of the unincorporated Constitution; 28
USC 1331; DECLARArORY RELIEF; INJUNCTM RELIEF; Petition to the Civil Court lor Civil Rights Complaint: Respondent(s) have used
fraud, deception, trickery, extortion and/or continuing trespass under the color of law to make gain unlawful profits from extortion aka Lucrative Title use
of name of the claimant.
                                                                      1g
               Case 1:20-cv-00044-WJ-JFR Document 1 Filed 01/15/20 Page 19 of 31


                 Without Prejudice; Special; Restricted; Private; Visitation;
 Without Recourse; AII rights reserved; No-Liability assumed; Not-commercial; Not-negotiable



Also, "Due process of law" does not provide for the poisoning of the peoples' waters pursuant to PL

92-500 Clean Water Act "Nations waters" as defined under Sec. 101(a) of a particular district, in this

case environmental district of North America. (See Lieber Code, General Orders, and                                               Article 16 &,70.


Basil cell cancer has gone up into this US Combat Veterans' mouth and has caused serious problems

with this US Combat Veterans' teeth. Six teeth have been extracted and over 30 cavities have been

filled. This US Combat Veterans' mouth                         was hurting so bad that this US Combat Veteran could not

sleep for two days.


This US Combat Veteran by some miracle got through to the VA on the phone and a appointment was

made for that same afternoon. X-rays were taken and                               it showed that tooth number 22 was abscessed

and that this US Combat Veteran needed a root canal procedure.


This US Combat Veteran had researched root canals and knows that the root canal procedure cause

cancer and other health problems. Another dentist was bought in who claimed that he had 34 years                                                       of

experience in doing root canals. This US Combat Veteran told this male dentist, 'oYou do know that

root canals cause cancer?" His response was, "I know root canals cause cancer." This US Combat

Veteran answered,           "I already have two types of cancer leukemia                          and basil cell cancer. Lets not go                  for

three types of cancer." The male dentist than asked, "What do you want us to                                          do?" This US Combat

Veteran answered, "The area around the tooth is infected. I have leukemia that effects the immune

system. The tooth needs to be extracted as soon as possible as the infection is life threating." The VA

set this US Combat Veteran up to see an outside the                            VA dentist        as the male dentist said,            "We do extract


Civil Rights Complaint Pursuant to 42 U.S.C. Sec. 1983 & 42 USC Sec, 1986 - BREACH OF CONTRACT of the unincorporated Constitution; 28
USC 1331; DECLARATORY RELIEF; INJUNCTM RELIEF; Petition to the Civil Court for Civil Rights Complaint: Respondent(s) have used
fraud, deception, trickery, extonion and/or continuing trespass under the color of law to make gain unlawful profits from extor[ion aka Lucrative Title use
of name of the claiinant.
                                                                      19
                Case 1:20-cv-00044-WJ-JFR Document 1 Filed 01/15/20 Page 20 of 31


                   Without Prejudice; Special; Restricted; Private; Visitation;
   Without Recourse; AII rights reserved; No-Liability assumedl Not-commercial; Not-negotiable

teeth at the      VA. You need to see an oral surgeon." (See ROOT CANAL COVER-UP -A                                                         Founder       of

the Association of Root Canal Specialists Discover Evidence That Root Canals Damage Your Health

Learn What to Do             -   GEORGE E, MEINIG D.D.S., F.A.C.D.)


The VA does extract teeth as this US Combat Veteran has had a tooth extraction done by a VA dentist.

The VA was worried do to this US Combat Veterans' leukemia and did not want to accept the

responsibility if a life threatening event should occur.


Thus, this U S Combat Veteran saw Steve Traub, D.D.S. Who was to do extraction of the tooth

causing the infection. Dr. Trub was about to extract the tooth when this US Combat Veteran said,

"You do know that I have leukemia?" Dr. Trub literally froze in place. Then Dr. Trub said, *The VA

did not say that you have leukemia on the VA's referral." This US Combat Veteran replied, "My life is

in danger because of the infect. The tooth needs to be extacted." Dr. Trub did the tooth extraction and

called this US Veteran at9:30 that night to see if everything was doing OK. No VA doctor has ever

followed-up to check if this US Veterans was having any medical problems. (See (8) Affidavits that

will   be provided upon request)


This US Combat Veteran sent correspondence dated October 3, 2018 sent to the VrYs alleged Tort Claim

attorneys 'The United Nations International Covenant on Civil and Political Rights" and pointed out

PART III      -Artide        7 that says,      "No one shall be subjected to torhrre or cruel, inhuman or degrading

treatrnent or punishment. In particular, no one shall be subjected without his free consent to medical

or scientific experimentations." unincorporated Constitution Article                                      I says "L. No one shall be be held
in slavery and the slave-trade in all their forms shall be prohibited. 2. No one shall be held in


Civil Rights Complaint Pursuant to 42 U.S.C. Sec. 1983 & 42 USC Sec, 1986 - BREACH OF CONTRACT of rhe .rnincorporoted Constitution; 28
USC 1331; DECLARAfORY RELIEF; INJUNCTM RELIEF; Petition to the CMI Court for Civil Righa Complaint; Respondent(s) have used
fraud, deception, trickery, extortion and./or continuing trespass under the color of law to make gain unlawful profits from extortion aka Lucrative Title use
of name of the daimant.
                                                                       20
                Case 1:20-cv-00044-WJ-JFR Document 1 Filed 01/15/20 Page 21 of 31


                  Without Prejudice; Special; Restricted; Private; Visitation;
  Without Recourse; AII rights reserved; No-Liability assumed; Not-commercial; Not-negotiable

servitude."




The above applies to the BLACK POPE who owns the female name (sout) that was registered by the

CORPORATE STATE OF BIRTH aka DEAIH as a CORPORATION. The BLACK POPE owns all

the CORPORATIONS inAmerica. Thus, the ownership of a living mans'name (title) is slavery.

Everything the living man has give sweat labored equrty for and then places, what he believes is his

name on commercial paper e.i. mortgage loan for a home, vehicle loan, property loan, etc, is really the

property of the BLACK POPE who alleges to own the man's name (title). Is the owning of a man's

name (title) and the stealing of his sweat labor equity is this not known as slavery? (See unincorporated

ConstitutionArticle 8 says "1. No one shall be be held in slavery and the slave-trade in all their forms

shall be prohibited. 2. No one shall be held in servitude.")




The living souVspirit people of this counfy have not been informed of the many medical or scientific

experimentations to include but is not limited to the following: Agent Orange aka Roundup weed killer

sprayed on US Combat Veterans who served in Vieuram violating Article 7                                            of   "The United Nations

International Covenant on Civil and Political Rights." Federal, State, Private and Public

CORPORATIONS ARE IN VIOLATION OF Public Law 92-500                                                  - Clean      WaterAct which was effective

October L8,1972, spraying of other chemicals and heavy metals and only God knows what else was

sprayed on the American               living souVspirit people, by aircraft, without the peoples' informed consent.

The giving of flu shots and vaccines to US Veterans via the U.S. Department of VeteranAffairs without

providing disclosure nor informed consent to enable the US Veterans who were patients to make a

Civil Riglrts Complaint Pursuant to 42 U.S.C. Sec. 1983 &. 42USC Sec, 1986 - BREACII OF CONTRACT oI the rrni1s61p6y6lg{ Constitution; 28
USC 1331; DECLARAilORY RELIEF; INJUNCTryE RELIEF; Petition to the Civil Court for Civil Rights Complaint: Respondent(s) have used
fraud, deception, uickery, extortion and,/or continuing trespass under the color of law to make gain unlawful profits ftom extortion aka Lucrative Title use
of name of the claimant.
                                                                      21
                 Case 1:20-cv-00044-WJ-JFR Document 1 Filed 01/15/20 Page 22 of 31



                 Without Prejudice; Special; Restricted; Private; Visitation;
 Without Recourse; Alt rights reserved; No-Liability assumed; Not-commercial; Not-negotiable

conscious and knowledgeable decision that could affect the patient's health and well-being. Alleged

VrYs Tort Claim attorneys were informed of The United Nations International Covenant on                                                  Civil and

Political Rights" and were provided a copy of the same for their use. (See Doctor Blows Whistle on Flu

Shot 'It's Designed to Spread Cancer,' Vaccines containing aluminum shown to cause neurological

damaged, Flu Vaccine is the most Dangerous Vaccine in the U.S. based on Settled Causes for Injuries,

Report from the Department of Justice                     -   Dec. 5, 201-3 - 4e quarter report on vaccine damages paid out by

Health and Human Services, Dr. Russell Blaylock Warns: Don't Get the Flu Shot                                             -   It promotes

Alzheimer's. There are many more on why not to be vaccined or get the Flu Shoot, Yaccine Fail:

'nVhooping cough outbreak closes Texas school despite 1-00-percent vaccination rate: officials," FDA

researcher admits viral cells in vaccines may "activate" genes and spreed more disease.                                             Wll     provide

these articles upon request.)

Thus, it is evident that the alleged VrYs Tort Claims attorneys will not uphold the Constitution,                                              1"8   USC

Sec. 95L     -Agents of foreign govemments nor register                           at FARA.gov as a ForeignAgent, comply                          with

Laws of unrebuttedAffidavits, comply with The United Nations International Covenant on Civil and

Political Rights" or who knows what other written laws these alleged VrYs Tort Claim attorneys

knowingly, willfully, intentally and maliciously will not comply with. "No one is above the law."

There is over 500,000 homeless US Veterans who have been kicked to the curb to die in the gutters.

The promises made to US Veterans have not been kept. Thus, US Veterans lose all hope as many US

Veterans are committing suicide. It is apparent that this is the VrYs plan to genocide US Veterans so

that the CORPORATE UNITED STATES                               @AMERICA does not have to pay US Veterans'pensions,

benefits, spousal benefits or medical care. The only thing of real value in this world is the people's

Civil Rights Comptaint Pursuant to 42 U.S.C. Sec. 1983 & 42 USC Sec, 1986 - BREACH OF CONTRACT of the unincorporated Constitution; 28
USC 1331; DECLARIII1ORY RELIEF; INJUNCTM RELIEF; Petition to the Civil Cotlrt for Civil Righs Complaint: Respondert(s) have used
fraud, deception, trickery extortion and/or continuing trespass under the color of law to make gain unlawful profits from extortion aka Lucrative Title use
of name of drc   claimant.
                                                                     22
                Case 1:20-cv-00044-WJ-JFR Document 1 Filed 01/15/20 Page 23 of 31


                             Without Prejudice; Special; Restricted; Private; Visitation;
  \dithout Recourse;          All rights reserved; No-Liability assumedl Not-commercial; Not-negotiable

skills, knowledge, reasoning, intuitive insights and by coming to know that we are all the living One

Spirit of us. (See Veteran Homelessness Facts & Veterans suicide rate. Will be provide upon request)



This US Combat Veteran knows from research that a illegal alien (unlawful immigrant) receives about

$72,000 in benefits from this country each year for i.e. education, medical, food stamps, housing and

etc, etc. Also, this US Combat Veteran that is a L00% disabled US Combat Veteran receives about

$38,731 in benefits each year. This US Combat Veteran is a L00% disabled so most of the US Veterans

receive far less than $38,731 in benefits each year. Please let us US Veterans know how US Veterans

can qualify as an illegal alien so that US Veterans can at least have the same standard of                                           living in this

country as a illegal alien.

(2) Supporting Facts: Will be provide upon request


(a)   See   Affidavits, Documents, Articles, unincorporated Constitution. & other rnaterials. Will be provided

upon request.




DXI) Count IV



All courts in the United            States are listed as CORPORATIONS                        for-profit and are traded on Dun and

Bradstreet as an investment. How can the people get truth (nothing hidden, nothing concealed,

everything reviled) and justice fiust behavior and treatment) in CORPORAIE COURTS for-profit?




Civil fughts Complaint Pursuant to 42 U.S.C. Sec. 1983 & 42 USC Sec, 1986 - BREACH OF CONTRACT of the pnincorporated Comtitution; 2B
USC 1331; DECLARIIFORY RELIEF; INJUNCTIVE RELIEF; Petition to the Civil Court for Civil Rights Complaint: Respondent(s) have used
fraud, deception, uickery extortion and/or coniinuing trespass under the color of law to make gain unlawful profits from extortion aka Lucrative Title use
of name of the daimant.
                                                                     23
                Case 1:20-cv-00044-WJ-JFR Document 1 Filed 01/15/20 Page 24 of 31


                    Without Prejudice; Special; Restricted; Private; Visitation;
    Without Recourse; AII rights reserved; No-Liability assumed; Not-commercial; Not-negotiable

The living people are being used to steal their credit asset (name) worth Millions and Millions US

Dollars.       (See Dun       & Bradstreet reports on CORPORATE COURTS on-line)

Judges are not registered as Foreign Agents pursuant to L8 USC Sec 951- Agents of foreign

govemments nor at FARA.gov with is a crime of felony. No one is above the law. It is way past the

time for all of us to become a Iiving One Spirit of us living by the Law of One which to do no harm to

another! As we are all one to do harm to another is to do harm to yourself. (See annexed'nVrit of Quo

Warranto" where more than 60 JUDGES, AITORNEYS, and PROSECUTORS were Noticed that they

were not registered at FARA.gov and to provide their OMB #1L24-0001 form, within 10 days of

receipt, as proof/evidence that they have registered as a Foreign Agent. Not a single OMB#1"124-0001

has been received. Thus, we can conclude that no JUDGE,                                  AITORNEY nor PROSECUTOR is in

compliance with L8 USC Sec. 951-- Agents of foreign govenrments nor is registered with FARA.gov as

a   ForeignAgent!)

The Law of One is the only law there is for living people. If you do not harm another you will not

cause physical pain, stress, nor sadness to another,                        will not     steal from another, commit adultery lie to

another, hide truth from another                 &   etc, etc, etc. The Law of One is the true compassion of the Father

for all of us. If we are to save our selves and this country there must be ruth, justice and compassion in

our courts and the living people are to be ruled by the Law of One (us) which is the Law of the Land

aka common law which is "us" the people!

Judges must protect the living peoples'life, liberty, and property from those who use fraud, deception

and trickery to steal the           living mans'credit           asset (name).         It is lawless (not regulated by or based on

lawy ones (those who are arrogant enriching themselves and have the lust for power) as judges are to


Civil Rights Complaint Pursuant to 42 U.S.C. Sec. 1983 & 42 USC Sec, 1986 - BREACII OF CONTRACT of the unincorporated Constitution; 28
USC 1331; DECLARIIIORY RELIEF; INJUNCTIVE RELIEF; Petition to the Civil Court for Civil Rights Complaint: Respondent(s) have used
fraud, deception, trickery extortion and/or continuing trespass under tre color of law to make gain unlawful profits from extortion aka Lucrative Tltle use
of name of the claimant.
                                                                     24
                Case 1:20-cv-00044-WJ-JFR Document 1 Filed 01/15/20 Page 25 of 31



                    Without Prejudice; Special; Restricted; Private; Visitation;
    Without Recourse; AII rights reserved; No-Liability assumed; Not-commercial; Not-negotiable

protect the people from known criminals. (Unincorporated ConstitutionAmendment                                                   XIV     Sec   I

says..."nor shalt any State deprive any person of life, Iiberty, or property, without due process of law;

nor deny to any person within its jurisdiction the equal protection of the law.")

The time is now to live with each other as a living One Spirit of us with everyone loving and serving

each   other! Our only purpose for living is to love and serve each other. "For with what judgment ye

judge, ye shall be judged: and with what measure ye mete, it shall be measured to you again." 'nV'oe

unto you, lawyers! For ye have taken away the key of knowledge: (Father's new living Son's name

ending in us) ye entered not in yourself, and them that were entering in ye hindered."

It is time to love and serve your country and the great people of this country. Especially it is time to

honor and repay living US Veterans for their sacrifices and service to the people of this great country.

Dead US Veterans are honored with cemeteries and memorials. Some living US Veterans receive

medals and most living US Veterans receive only lip service, 'Thank you for your service." US

Veterans have earned the promises (a declaration or assurance that one                                     will do a particular thing or that

a   particular thing will happen) that have all been broken. "What happened to all those firm promises of

support for US Veterans?"

It is our chose to serve           a   DEAD CORPORATION and be a slave or to serve humanity by loving and

serving each other and living as the One Spirit of us which is Freedom. Freedom is the knowledge of

the truth (nothing hidden, nothing concealed, everything reveled) which existed before the ignorance

was ruling, forever without beginning and without end, being something good and a salvation of things

and a release from the servile (slave) nature in which they have suffered. Do you choose to be a slave




Civil Rights Complaint Pursuant to 42 U.S.C. Sec. 1983 & 42USC Sec, 1986 - BREACH OF CONTRACT of the unincorporated Constitution; 28
USC 1331; DECLARAI1ORY RELIEF;              INJUNCTM RELIEF; Petition to the Civil Court for Civil Rights Complaint: Respondent(s) have used
{raud, deception, trickery extortion and./or continuing trespass under dre color of law to make gain unlawful profits from extortion aka Lucrative Title use
of name of the claimant.
                                                                      25
                Case 1:20-cv-00044-WJ-JFR Document 1 Filed 01/15/20 Page 26 of 31


                  Without Prcjudice; Special; Resrricted; Private; Visitation;
  Without Recourse; All rights reserved; No-Liability assumed; Not-commercial; Not-negotiable

to a CORPORAIION or do you choose to be free to love and serve others? It is up to you to make

your chose!

D) PREVIOUS LAWSUITS AND ADMINISTRATIVE RELIEF

1-)   Have you began other lawsuits in state or federal court dealing with the same facts involved in this

action or other wise relating to the conditions of your imprisonment?

Yes
       -   No   x   If your answer is "Yes", describe each lawsuit. (if there is more than one lawsuit, describe

the additional lawsuits on another piece of paper, using the same outline.)

                                                          E. REQUEST FOR RELIEF

1) This US Combat Veteran know that this US Combat Veteran is entitled to the following relief:

This US Combat Veteran has spent over $135,000 out of his own pocket to stay alive by using natural

remedies and microcircuit machines. Also, this US Combat Veteran has never been reimbursed for the

monies paid to the VA               for the heart sugary and VA Hospital stay. This US Combat Veteran                                              has

written the VA asking to be reimbursed for the money paid more than seven different times without

ever hearing from the             VA.      (See 38 USC Sec.             I110 & 38 USC Sec. 1155. Other documentation will

be provided upon request.)


This US Combat Veteran has written at least 20 or more alleged public officials, some over 65 times,

without a single response. Alleged VA's attorneys have been written at least 20 times and have been

sent over seven affidavits with no rebuttal of any of the affidavits. The mass amount                                                of

correspondence and affidavits to alleged public officials and alleged VA'attorneys without response




Civil Rights Complaint Pursuant to 42 U.S.C. Sec. 1983 &. 42USC Sec, 1986 - BREACH OF CONTRACT orf the unincorporated Constitution; 28
USC 1331; DECLARAITORY RELIEF; INJUNCTM R-ELIEF; Petition to the Civil Court for Civil Rights Complaint: Respondent(s) have used
fraud, deception, trickery extofiion and./or continuing trespass under the color of   Law to make gain   udawi:l profits fiom extortion   aka Lucrative Title use
of name of the claimant.
                                                                       26
               Case 1:20-cv-00044-WJ-JFR Document 1 Filed 01/15/20 Page 27 of 31


                Without Prejudice; Special; Restricted; Private; Visitation;
 Without Recoursel AIt rights reserved; No-Liability assumed; Not-commertial; Not-negotiable

are substantial proof/evidence that there is no genuine dispute as to any material fact and the claimant

is entitled to Rule 56 Summary Judgment.


This US Combat Veteran knows that a ground-keeper in Oakland, California was awarded $289 Million

US Dollars by a Court as Roundup weed killer aka Agent Orange was the cause of the ground-keeper's

cancer. This US Combat Veterans while severing in Vietnam was sprayed with Agent Orange aka

Roundup - weed killer countless times. US Veterans never gave their informed consent to be used as

lab rats for experimentation of Agent Orange aka Roundup                                 - weed killer effects on living                 men. This is

a violation of "The United Nations International Covenant on                                 Civil and Political Rights              -   PART     III

Anicle 7 "No one shall be subjected to torhrre or cruel, inhuman or degrading treatment or punishment

inparticular, no one shall be subjected without his free consent to medical or scientific

experimentation." (See annexed San Francisco Jury Awards $289M to Groundskeeper Who Says

Weed Killer Caused His Cancer.)

The VA's doctors have determined that Agent Orange aka Roundup                                         -   weed killer was the cause of this

US Combat Veterans heart problem, diabetes, severe stomach problem, skin rashes etc. The Oakland,

California ground-keeper who was awarded $289 Million US Dollars for the cancer caused by the use

Roundup       -   weed     killer aka Agent Orange was not cutting his way through triple canopy jungle with                                            a


machete to protect the people of this country. Also, the ground-keeper was not eating c-rations in the

pouring rain, sleeping on the ground nor having the enemy attempting to kill him on many different

occasions. Thus, a US Combat Veteran who served his country in Vietnam, who has leukemia as the

result of Agent Orange aka Roundup                      -   weed    killer, should be considered to have                   a much higher value




Civil fughts Complaint Pursuant to 42 U.S.C. Sec. 1983 & 42 USC Sec, 1986 - BREACH OF CONTRACT of the unincorporated Constitution; 28
USC 1331; DECLARArORY R.ELIEF; INJUNCTTVE RELIEF; Petition to the Civil Court for Civil Rights Complaint: Respondent(s) have used
fraud, deception, trickery extofiion and./or continuing trespass under the color of law to make gain unlawful profits from extortion aka Lucrative Title use
of name of the claimant.
                                                                      27
                Case 1:20-cv-00044-WJ-JFR Document 1 Filed 01/15/20 Page 28 of 31



                 Without Prejudice; Special; Restricted; Private; Visitation;
  Without Recourse; All rights reserved; No-Liability assumed; Not-commercial; Not-negotiable

for his life than a ground-keeper in a Oakland, California who was at home with his family, close

friends and had all the comforts of living a normal life style.

It is a fact that more than 60 ruDGES, ATTORNEYS, and PROSECUTORS were sent a "Writ of Quo

Warranto" and 18 USC Sec 4 - Misprision of felony                               - Reporting of known crimes of felony on
November 302A19. These ruDGES, ATTORNEYS, and PROSECUTORS were all looked up at

FARA.gov on Nov, 30,2019 and no result was found that any of them were registered as a Foreign

Agent. They were all asked to provide proof/evidence that they are registered as a Foreign Agent

within    10 days of receipt by providing                 OMB No. 1124-0001 form showing they are registered as a

Foreign Agent. Not one ruDGES, ATTORNEYS, and/or PROSECUTORS has provided their OMB

No. 1124-0001 form to show prooflevidence they are registered as a Foreign Agent.


Over 60 ruDGES, ATTORNEYS, and PROSECUTORS who were sent the
                                                                                                                    *Writ of
                                                                                                                             Quo Warranto"

have acted knowingly,              willfully, intentionally           and with malice in violation of the unincorporated

Constitution and the Clayton Antitrust Act and RICO. Thus, all can be sued under 42 USC Sec. 1983

as   their violation of law was willfrrl. As they were all Noticed of violation of l8 USC Sec.95l- Agents

of foreign governments and to register as Foreign Agents at FARA.gov they were given the opportunity

to correct their violation of the unincorporated Constitution and all failed to do so. They were all

Noticed and failed to comply with 18 USC Sec. 951- Agents of foreign governments and to register as

a Foreign      Agent an to register at FARA.gov as a Foreign Agent. Thus, these JUDGES, ATTORNEYS,

and PROSECUTORS have all violated the original unincorporated Constitution and have committed

Treason and Constitutional torts and thus, can be sued under 42 USCA Sec. 1983.




Civil Rights Complaint Pursuantto 42 U.S.C. Sec. 1983 & 42 USC Sec, 1986 - BREACTI OF CONfRACT of the unincorporated Constitution; 28
USC 1331; DECLARIIIORYRELIEF; INJUNCTTVE RELIEF; Petition to the Civil Courtfor Civil Rights Complatrt: Respondent(s) have used
fraud, deception, trickery extortion and./or continuing trespass under the color of law to make gain unlawful profits from extortion aka Lucrative Tltle use
of name of the claimant.
                                                                      28
                Case 1:20-cv-00044-WJ-JFR Document 1 Filed 01/15/20 Page 29 of 31


                  Without Prejudice; Special; Restricted; Private; Visitation;
  Without Recourse; All rights reserved; No-Liability assumed; Not-commerrial; Not-negotiable

Also, mandatory feble damages (triple the amount of the actual/compensatory to awarded to prevailing

claimant) provisions are to be awarded for all violations of the Clayton Antitrust and RICO. The

amount of this US Combat Veterans' Tort Claim is $300 Million US Dollars (tax free) X 3 for the

Whole Sum Total of $900 Million US Dollars (tax free) to help the over 500,000 homeless US

Veterans and those US Veterans that the VA has denied US Veterans' valid Tort Claims, benefits and

medical care. Not a penny of the $900 Million US Dollars (tax free ) will be used for self enrichment.

US Veterans need help                NOW!       The $900 Million US Dollars (tax free) are to be received within 90

days of this order autographed by the Court Judge so US Veterans can immediately receive the help US

Veterans desperately need.


Annexed:
 1) Copy of ADMINISTRAIIVE OFFICE OF THE UNITED STATES COURIS - CASE INFORMAIION RECORD -
    PLAINTIFF/DEBTOR - DEFENDANT/CREDITOR- a living man
 2) Copy of TESTIMONIAL                OF TRUTH       -   TESTIS' DENIAL OF BEING A FICTITIOUS CORPORATION                                -   Nov. 12,
     2019
3) Copy of TESTIMONIAL                 OF TRUTHAND DEFENSE                 -Nov.     18, 201"9)

4)   Copy of Unrebuued or uncontested affidavit Prima Facie Evidence                     -   facts deemed admitted!

5) Copy of CERTIFIED MAIL#                7017 3380 0000 2899 6449 to Jean RP87, VA Inspector General Hotline (53E), 810
     VennontAve. NW, Washington DC 20420 -Awaiting response!

6) Copy of CERTIFIED MAIL# 7017 3380 0000 2B9B 8352 to Michael E. Horowitz, Inspector General, 950 Pennsylvania
     Avenue NW Suite 4706, Washington DC 20530-0001                       * Genocide    of US Veterans     -   Must be Stopped! !! - No response!

7) Copy of Exposing every Judge, Attomey(Lawyer),                    and Prosecutor as a ForeignAgent

B) Copy of FARA            -   Foreign Agents Registration ACT

9) Copy of B.A.R. ATTORNEYS HAVE NO Legislative Authority In Courtrooms

10) Copy of     MVELAIIONS OF THE ROMAN-CATHOLIC-VAIICAN

11) Copy of     "Writ of Quo Warranto"        18 USC sec. 4- Misprision of felony            * Reporting    of know crimes of felony



Civil Rights Complaint Pursuant to 42 U.S.C. Sec. 1983 & 42USC Sec, 1986 - BREACH OF CONTRACT of the unincorporated Comtitution; 28
USC 1331; DECLARAIORY RELIEF;             INJUNCTM RELIEF; Petition to the Civil Court for Civil Rights Complaint: Respondent(s) have used
fraud, deception, uickery extortion and/or continuing trespass under the color of law to make gain unlawful profits from extortion aka Lucrative Title use
of name of the claimant.
                                                                     29
                Case 1:20-cv-00044-WJ-JFR Document 1 Filed 01/15/20 Page 30 of 31


                   Without Prejudice; Special; Restricted; Private; Visitation;
   Without Recourse; Alt rights reserved; No-Liability assumed; Not-commercial; Not-negotiable

12) Copy of San Francisco Jury Awards $289M to Grounskeeper Who Says Weed Killer Caused His Cancer

13) Copy of Letter to: James M. Byme              & Cyanthia Hernandez - Torts Law Group (02) 251 Norttr Main Street, Suite 826
    Winsron-Salem, NC 27101

1a) If the court is really interested in truth (nothing hidden, nothing concealed, everything reveled) and justice fiust
     behavior and treatment) this US Combat Veteran has about 3 feet of correspondence with no response, reports of
     known wrong doings by the VAu and news articles on Roundup - weed killer, vaccines, flue shoots etc, etc, and etc.
     This information will be provided to you upon request!


                                             DECLARAIION UNDER PENALTY OF PERruRY

The living One Spirit of us, declares under penalty of perjury that the living Son's name ending in us is

the creditor in the above action, that the above complaint and the information contained therein is

written by the originator who arranged the annexed materials that are true and correct. 28 U.S.C. 1746.

l8 U.S.C. Sec.          1621.




                                                                            for In-His name - new living Son's name ending in us
                                                                            by GARY VERN CROSLEY aka a CORPORATION
                                                                                                           Office Be                       Owner

                                                                                              by                                        Date_l:J5:_2o2O
                                                                                                                                           of Claimant
                                                                                                                      a livinli'One Spirit of us
                                                                                                       a   living principal beneficial creditor
                                                                                                                without prejudice UCC 1-308




Civil Rights Complaint Pusuant to 42 U.S.C. Sec. 1983 & 42 USC Sec, 1986 - BREACH OF CONTRACT of the unincorporated Constitution; 28
USC 1331; DECLARIIfORY RELIEF; INJUNCTM RELIEF; Petition to the Civil Court for Civil Rights Complaint: Respondent(s) have used
{raud, deception, trickery, extortion and/or continuing trespass under tre color of law to make gain unlawful profits from extortion aka Lucrative Title use
of name of the claimant.
                                                                      30
               Case 1:20-cv-00044-WJ-JFR Document 1 Filed 01/15/20 Page 31 of 31



                 Without Prejudice; Special; Restricted; Private; Visitation;
  Without Recoursel AIl rights reserved; No-Liability assumed; Not-commercial; Not-negotiable
STATE OF NEW MEXICO                                                                 Cas No.
COI.]NTY OF BERNALILLO
THE UNTED STATES COURT
FOR TI{E DISTRICT OF NEW MEXICO

                                                                     THE UMTED STATES DISTRICT COURT
                                                         FroR THE DISTRICT OF NEW MEXICO

        For In-His nane   -new living   Son's   ome   ending in us   -   by alleged GARY
        VERN CROSLEY aka                                                                               Case No.
                                    Claimant                                                                      (To be supplied by the Clerk)
                     alleged CORPORATION,

                   V.
                             Respondent (s)
                        UN1TED STATES OE AMERICA ALLEGED
         UNLAWFUL FOREIGN CORPORATION.
                          DEBTOR.
        WILLIAM A. HUDSON  JR., ALLEGED CURRENT ACTING GENERAL
        COUNSEL
        JAMES M. BYRNE, ALLEGED FORMER GENERAL COUNSEL
        U.S. DEPARTMENT OF VETERANS AFFAIRS
        OFFTCE OF THE GENERAL COUNSEL                                                              Civil Rights Complaint
        8IO YERMONT AVENUE NWO2lB
                                                                                                I\rsumt   to 42 U.S.C. Sec. l9E3
        WASHINGTON, DC2cr'zO
        CYNTHIA HERNANDEZ, ALLEGED DEPUTY CHIEF COUNSEL                                             & 42 USC Sec, 1986
        STEPHANIE FIELDS, ALLEGED ATTORNEY
        U.S. DEPARTMENT OF VETERANS AFFAIRS
        OFFICE OF GENERAL COT'NSE
        TORTS LAWGROUP (02)
        251 NORTH MAIN STREET, SUITE 826
        WINSTON.SALEM, NC 27IOI




                                                                                     ORDER

l.   Assigned Judge:
2. Type of Case: Civil

We are requesting that the 25 page limit for attachments on pleading be exceeded in order that all facts/evidence can
be heard in the above case. Without all the factVevidence being heard in the above case justice, judgment, remedy
and truth cannot prevail.
                                                                                                       Approved:




                                                                                                                                     c/o postal service ad&ess:
                                                                                                                                     171 I sunset road soudreast
                                                                                                                                   rio mncho new. mexico [87 I 24]
                                                                                                                                           ( 505) 369-0614
                                                                                                                                             Claimant
